Per Curiam:

In this action the plaintiffs seek to permanently enjoin the defendant from declaring the old districts disorganized. The elections for the consolidation of two rural high-school districts were held as provided by chapter 275 of the Laws of 1931, and the injunction is asked for on the ground that illegal votes were cast at the election. The trial court granted a temporary injunction, and from this order the defendant appeals.
This court has repeatedly held that private persons have no standing to question the legality of proceedings to organize a rural high-school district, nor to enjoin public officers from acting on the result of elections establishing rural high-school districts. (Bealmear v. Hildebrand, 107 Kan. 419, 191 Pac. 263; Elting v. Clouston, 114 Kan. 85, 217 Pac. 295; School District No. 38 v. Rural High School District, 116 Kan. 40, 225 Pac. 732; Scamahorn v. Perry, 132 Kan. 679, 296 Pac. 347.)
The judgment of the district court is reversed and it is directed to set aside the temporary injunction and dismiss the action.
Burch, Dawson and Hutchison, JJ., not participating.